Citation Nr: 1403313	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-12 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Lawrence S. Kibler, Esq. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1964 to July 1967, with service in the Republic of Vietnam from January 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veteran Affairs (VA).

The Board has reviewed both the paper and electronic claims files.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has hearing loss as a result of his military service.

2.  There is competent and credible evidence that tinnitus was incurred during active service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  Service connection for tinnitus loss is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board notes that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties hearing and symptoms of tinnitus as such comes to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, lay testimony is competent to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'  Layno, 6 Vet. App. at 469.

The Veteran essentially contends that hearing loss and tinnitus were caused by in-service noise exposure.  Specifically, the Veteran reported exposure to an ammunition dump explosion at close range in June 1967.  

Initially, the Board notes that the Veteran's hearing loss meets the criteria of 38 C.F.R. § 3.385 (2013) for the purposes of service connection.

However, there are conflicting opinions on whether or not the Veteran has hearing loss as a result of in-service noise exposure.  Although the VA examiner in August 2010 determined that he could not resolve the issue without resort to speculation; a private otolaryngologist, W. H., M.D., opined that the Veteran's hearing loss is consistent with his narration of the one day severe loud noise exposure which he has in Vietnam.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for bilateral hearing loss is granted.

The Veteran is competent to describe his in-service noise exposure and current tinnitus.  He is also competent to report that he has experienced tinnitus since an acoustic injury in service.  The Board finds that his assertions are credible.  Service connection for tinnitus is also warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


